FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 09/19/2020 has been entered. Claims 7, 8, 19 have been cancelled. Claims 1-6, 9-18 & 20 remain pending in the application. Applicant’s amendments to the Drawings, Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 07/16/2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shershnyov (US 2017/0176000; henceforth Shershnyov 2017), in view of Hayashi (US 2004/0035114).
Regarding independent claim 1, Shershnyov 2017 discloses a combustor 14 (Shershnyov  2017 Fig. 1; the singular combustor or the combustion section of the engine in general) comprising a nozzle casing 36 and a plurality of first fuel nozzles 24 (144 in Fig. 9 below) disposed in the nozzle casing 36 and spaced apart from each other along an 5 annular imaginary line (Para. 0026, “an annular array of primary nozzles” in the combustor 14, or, the combustion section comprises an annular array of combustors 14, each with at least one 
a first fuel injection passage 134 (Para. 0033, “A transfer fuel passage 134 is defined by the inner tube 130”) disposed at the axial center of the first fuel nozzle 144 (Shershnyov 2017 Fig. 9 below) and configured to inject liquid fuel (a “transfer fuel”) into a combustion chamber 26 (Para. 0033); 
a second fuel injection passage 132 enclosing the first fuel injection passage 134 (Para. 0033, “an emulsion or main fuel passage 132 is established in the radial space between the inner tube 130 and the outer tube 128”), and 10 configured to inject liquid fuel (main fuel or an “emulsion”) into the combustion chamber 26 at a predetermined spray angle (defined by the conical end 138) with respect to the first center line (Para. 0033, “The outer tube 128 is provided with an internal flange 140 that engages the inner tube 130 at the throat region 136, the flange 140 formed with an array of emulsion exit orifices 142 located such that the emulsion impinges upon the tapered exit end 138 of the inner tube 130 and exits the nozzle 144 via an annular air passage 146 between the outwardly flared end 138 of the second inner tube or sleeve 130 and the outer tube 128 of the liquid fuel cartridge 126”); and 
a first air injection passage 148 enclosing the second fuel injection passage 132 (Para. 0033, “an airblast passage 148 surrounding the liquid fuel cartridge”), and configured to inject air to be mixed with the injected liquid fuel from the second fuel injection passage (Para. 0033, “The emulsion mixes with the air in an airblast passage 148 surrounding the liquid fuel cartridge which assists in atomizing the emulsion as it exits the fuel nozzle. The airblast air provides additional air for combustion and mixing with the combustion gases. The airblast air passage 148 is concentric with the main fuel and transfer fuel passages 132, 134 in the liquid fuel cartridge, transporting fuel and purge air to the combustion zone”).

    PNG
    media_image1.png
    633
    895
    media_image1.png
    Greyscale

Shershnyov 2017 fails to disclose a first water 15 supply passage communicating with the first air injection passage and configured to supply water to the first air injection passage, the water and the air being mixed with each other in the first air injection passage and injected from the first air injection passage; wherein the second fuel injection passage is enclosed by the first water supply passage and the first air injection passage, and wherein the first water supply passage is disposed around the second fuel injection passage in a direction parallel to the first air injection passage. 
An atomizing air nozzle 27 is provided on the surrounding of liquid fuel nozzle 14a. Liquid fuel for diffusion combustion is atomized by a jet stream of atomizing air supplied from the atomizing air nozzle 27. The air inlet of the swirler 8 is provided with water injection nozzles 29. Through these nozzles, water is mixed with the diffusion combustion air 12b so as to supply steam 30 into the combustion chamber”); wherein a second fuel injection passage 15b is enclosed by the water supply passage 29 and the air injection passage 12b (Hayashi Fig. 3), and wherein the first water supply passage 29 is disposed around the second fuel injection passage 15b in a direction parallel to the first air injection passage 12b (Hayashi Fig. 3 below, the water supply passage runs parallel with the air injection passage until the outlet of the water supply passage, where the water is mixed with the air 12b at an outlet swirler 8 of the air injection passage, and encloses/surrounds the second fuel passage). 

    PNG
    media_image2.png
    595
    664
    media_image2.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated a water supply passage communicating with the air injection passage, as taught by Hayashi, into the combustor of Shershnyov 2017, “so that heating density of fuel can be efficiently lowered and NOx can be reduced” (Hayashi Para. 0050).  Hayashi teaches that mixing of water or steam with the air in a liquid fuel nozzle results in “effectively reducing NOx” emissions (Hayashi Para. 0037), and one of ordinary skill in the art would have been motivated to incorporate a water supply passage proximate the air injection passage in a fuel nozzle, in order to provide a water supply nozzle that can inject water into the air passing through the nozzle to mix the water and the air prior to injection into the combustion chamber, to effect the reduced NOx emissions. Water injection and mixing with combustion air 
Regarding claim 2,  Shershnyov 2017 in view of Hayashi teaches the combustor according to claim 1, and Shershnyov 2017 further teaches wherein the first fuel injection passage 134 includes a first end 138 (a “flared exit end”) disposed adjacent to the combustion chamber 26, the first end 138 having an outer circumferential surface inclined at a first predetermined angle with respect to the first center line (the radially outward facing surface of the flared exit end 128, Shershnyov 2017 Fig. 9 above), and wherein the second fuel injection passage 132 includes a second end 146 (at the end of the tube 128 adjacent the flared exit end 138, Shershnyov 2017 Fig. 9 above) disposed adjacent to the combustion chamber 26, the second end having an inner circumferential surface inclined at the first
Regarding claim 3, Shershnyov 2017 in view of Hayashi teaches the combustor according to claim 2, and Shershnyov 2017 further teaches wherein the outer circumferential surface of the first end 138 and the inner circumferential surface of the second end 146 are opposing surfaces separated by a space through which the liquid fuel of the second fuel injection passage is injected into the combustion chamber (Shershnyov 2017 Fig. 9 above, the gap therebetween forms an “annular air passage” where the emulsion/liquid fuel exits).
Regarding claims 4, 5 & 6, Shershnyov 2017 in view of Hayashi teaches the combustor according to claim 2, and Shershnyov 2017 further teaches wherein the outer circumferential surface of the first end 138 has a truncated conical shape (Shershnyov 2017 Fig. 9 above, the first end is a flared conical shape); wherein the inner circumferential surface of the second end 146 has a shape corresponding to the outer circumferential surface of the first end (Shershnyov 2017 Fig. 9 above, the second end has a conical shaped face that faces the outer circumferential surface to form the annular passage 146); wherein the inner circumferential surface of the second end 146 has a truncated conical shape (Shershnyov 2017 Fig. 9 above, the inner circumferential surface clearly has a truncated conical shape).
Regarding claim 9, Shershnyov 2017 in view of Hayashi teaches the combustor according to claim 1, and Shershnyov 2017 further teaches wherein the liquid fuel is injected into the combustion chamber 26 from either one of the first fuel injection passage 25 134 and the second fuel injection passage 132 (Para. 0033, “transfer fuel” and “emulsion
Regarding claim 10, Shershnyov 2017 in view of Hayashi teaches the combustor according to claim 1, and Shershnyov 2017 further teaches wherein each first fuel nozzle further comprises a plurality of first swirlers (see Shershnyov 2017 Fig. 3 & 4, depicting swirler vanes at the end of the fuel nozzle within a main air passage surrounding the fuel nozzle) disposed at positions spaced apart from each other along a circumference of the first air injection passage (Shershnyov Fig. 3 & 4, the swirler at the end of the fuel nozzle would be along a circumference of the fuel nozzle, and thus around the circumference of the first air injection passage therein).
Regarding claim 11, Shershnyov 2017 in view of Hayashi teaches the combustor according to claim 1, and Shershnyov 2017 further teaches a plurality of second fuel nozzles 24 disposed along the annular imaginary line, each second fuel nozzle 24 being disposed between a pair of adjacent first fuel nozzles 144 of the plurality of first fuel nozzles and having an axial center at which a second center line is drawn (the plurality of fuel nozzles in general are arranged annularly about the combustor 14, and each fuel nozzle could be grouped into first and second fuel nozzles in alternating order if desired; note, that the claim does not specify how or suggest that the second fuel nozzles are structurally different than the first fuel nozzles; consequently, since there are multiple fuel nozzles 24 arranged annularly in the combustor, at least one could be construed as the “first fuel nozzle”, and a circumferentially adjacent fuel nozzle could be construed as the “second fuel nozzle”, with the pattern repeating about the “annular imaginary line”).
Regarding claim 12, Shershnyov 2017in view of Hayashi teaches the combustor according to claim 11, and Shershnyov 2017 further teaches wherein each of the plurality of second fuel nozzles (i.e. the fuel nozzles that are not the first fuel nozzles among the total 
a central shaft 130 (the cylindrical tube forming the respective passage 134; the cylinder would constitute a “central shaft”, since a “shaft” is merely an elongated, narrow member; Para. 0033) disposed at the axial center of the respective second fuel nozzle (Shershnyov 2017 Fig. 9 above; note, the claim does not require that only the second fuel nozzles have the central shaft, or that the central shaft is a solid, non-hollow member as depicted in the instant disclosure’s Figures); 
a third fuel injection passage 132 enclosing the central shaft 130, and configured to inject liquid fuel (“emulsion”) into the combustion chamber at a second predetermined spray angle (defined by the conical end 138) with respect to the second center line (Para. 0033, “The outer tube 128 is provided with an internal flange 140 that engages the inner tube 130 at the throat region 136, the flange 140 formed with an array of emulsion exit orifices 142 located such that the emulsion impinges upon the tapered exit end 138 of the inner tube 130 and exits the nozzle 144 via an annular air passage 146 between the outwardly flared end 138 of the second inner tube or sleeve 130 and the outer tube 128 of the liquid fuel cartridge 126”); and 
a second air injection passage 148 enclosing the third fuel injection passage 132 (Para. 0033, “an airblast passage 148 surrounding the liquid fuel cartridge”), and configured to inject air to be mixed with the injected liquid fuel from the third fuel injection passage (Para. 0033, “The emulsion mixes with the air in an airblast passage 148 surrounding the liquid fuel cartridge which assists in atomizing the emulsion as it exits the fuel nozzle. The airblast air provides additional air for combustion and mixing with the combustion gases. The airblast air passage 148 is concentric with the main fuel and transfer fuel passages 132, 134 in the liquid fuel cartridge, transporting fuel and purge air to the combustion zone”).
Regarding claim 13, Shershnyov 2017 in view of Hayashi teaches the combustor according to claim 12, and Shershnyov 2017 further teaches wherein the central shaft 130 includes a third end 138 (the respective flared end, Shershnyov 2017 Fig. 9 above) disposed adjacent to the combustion chamber, the third end 138 having an outer circumferential surface inclined at a second predetermined angle with respect to the second center line (the radially outward facing surface of the flared exit end 128, Shershnyov 2017 Fig. 9 above), and wherein the third fuel injection passage 132 includes a fourth end 146 (at the end of the tube 128 adjacent the flared exit end 138, Shershnyov 2017 Fig. 9 above) disposed adjacent to the combustion chamber 26, the fourth end having an inner circumferential surface inclined at the predetermined angle with respect to the second center line (the radially inward facing surface of the tube 128 defining the second fuel injection passage 132, that is adjacent the flared exit end 138 and is shown having the same angle as the flared exit end to form an exit passage 146 where the emulsion fuel exits the passage 132; Para. 0033, Shershnyov 2017 Fig. 9 above).
Regarding claim 14, Shershnyov 2017 in view of Hayashi teaches the combustor according to claim 13, and Shershnyov 2017 further teaches wherein the outer circumferential surface of the third end 138 and the inner circumferential surface of the fourth end 146 are opposing surfaces separated by a space through which the liquid fuel of the third fuel injection passage is injected into the combustion chamber (Shershnyov 2017 Fig. 9 above, the gap therebetween forms an “annular air passage” where the emulsion/liquid fuel exits).
Regarding claims 15 & 16, Shershnyov 2017 in view of Hayashi teaches the combustor according to claim 1, and Shershnyov 2017 further teaches wherein the inner circumferential 
Regarding claim 17, Shershnyov 2017 in view of Hayashi teaches the combustor according to claim 12, but fails to disclose a second water supply passage communicating with the second air injection passage and configured to supply water to the second air injection passage, the water and the air being mixed with each other in the second air injection passage and injected from the second air injection passage.
Hayashi teaches a combustor fuel nozzle having a fuel passage 15b, and an air injection passage 12b enclosing said fuel passage 15b, and a further water supply passage 29 communicating with the air injection passage 12b and configured to supply water to the air injection passage 12b (Hayashi Fig. 2-3, Para. 0046), the water and the air being mixed with each other in the air injection passage and injected from the air injection passage (Para. 0046, “An atomizing air nozzle 27 is provided on the surrounding of liquid fuel nozzle 14a. Liquid fuel for diffusion combustion is atomized by a jet stream of atomizing air supplied from the atomizing air nozzle 27. The air inlet of the swirler 8 is provided with water injection nozzles 29. Through these nozzles, water is mixed with the diffusion combustion air 12b so as to supply steam 30 into the combustion chamber”, Hayashi Fig. 2-3).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated a water supply passage communicating with the air so that heating density of fuel can be efficiently lowered and NOx can be reduced” (Hayashi Para. 0050).  Hayashi teaches that mixing of water or steam with the air in a liquid fuel nozzle results in “effectively reducing NOx” emissions (Hayashi Para. 0037), and one of ordinary skill in the art would have been motivated to incorporate a water supply passage proximate the air injection passage in a fuel nozzle, in order to provide a water supply nozzle that can inject water into the air passing through the nozzle to mix the water and the air prior to injection into the combustion chamber, to effect the reduced NOx emissions.  Water injection and mixing with combustion air in a fuel premix nozzle is also a well-known technique in the art. Incorporating such a water supply passage for the air injection passage in a manner similar as depicted in Hayashi Fig. 3 (or in some other manner known in the art), the water supply passage and air injection passage would be enclosing the third fuel supply passage 132 already present in the second fuel nozzles of Shershnyov 2017 (Shershnyov 2017 Fig. 9 above).   
Regarding claim 18,  Shershnyov 2017 in view of Hayashi teaches the combustor according to claim 12, and Shershnyov 2017 further teaches wherein each second fuel nozzle further comprises a plurality of second swirlers (see Shershnyov 2017 Fig. 3 & 4, depicting swirler vanes at the end of the fuel nozzle within a main air passage surrounding the fuel nozzle) disposed at positions spaced apart from each other along a circumference of the second air injection passage (Shershnyov Fig. 3 & 4, the swirler at the end of the fuel nozzle would be along a circumference of the fuel nozzle, and thus around the circumference of the first air injection passage therein).
Regarding independent claim 20, Shershnyov 2017 discloses a gas turbine 10 (Shershnyov 2017 Fig. 1) comprising a compressor 16 to compress air drawn from outside of the gas turbine, a combustor 14 to produce combustion gas by mixing fuel with the compressed air and combusting a mixture of the fuel and the compressed air, and a turbine 12 configured to be rotated by the combustion gas (Para. 0023), the combustor comprising: 
a nozzle casing 36; and 
a plurality of first fuel nozzles 24 (144 in Fig. 9 above) disposed in the nozzle casing 36 and spaced apart from each other along an 5 annular imaginary line (Para. 0026, “an annular array of primary nozzles”), each first fuel nozzle 144 having an axial center at which a first center line is drawn (the first fuel nozzle is generally cylindrical in shape and implicitly has an axial centerline down its longitudinal length) and comprising: 
a first fuel injection passage 134 (Para. 0033, “A transfer fuel passage 134 is defined by the inner tube 130”) disposed at the axial center of the first fuel nozzle 144 (Shershnyov 2017 Fig. 9 below) and configured to inject liquid fuel (a “transfer fuel”) into a combustion chamber 26 (Para. 0033); 
a second fuel injection passage 132 enclosing the first fuel injection passage 134 (Para. 0033, “an emulsion or main fuel passage 132 is established in the radial space between the inner tube 130 and the outer tube 128”), and 10 configured to inject liquid fuel (main fuel or an “emulsion”) into the combustion chamber 26 at a predetermined spray angle (defined by the conical end 138) with respect to the first center line (Para. 0033, “The outer tube 128 is provided with an internal flange 140 that engages the inner tube 130 at the throat region 136, the flange 140 formed with an array of emulsion exit orifices 142 located such that the emulsion impinges upon the tapered exit end 138 of the inner tube 130 and exits the nozzle 144 via an annular air passage 146 between the outwardly flared end 138 of the second inner tube or sleeve 130 and the outer tube 128 of the liquid fuel cartridge 126”); and 
an airblast passage 148 surrounding the liquid fuel cartridge”), and configured to inject air to be mixed with the injected liquid fuel from the second fuel injection passage (Para. 0033, “The emulsion mixes with the air in an airblast passage 148 surrounding the liquid fuel cartridge which assists in atomizing the emulsion as it exits the fuel nozzle. The airblast air provides additional air for combustion and mixing with the combustion gases. The airblast air passage 148 is concentric with the main fuel and transfer fuel passages 132, 134 in the liquid fuel cartridge, transporting fuel and purge air to the combustion zone”).
Shershnyov 2017 fails to disclose a first water 15 supply passage communicating with the first air injection passage and configured to supply water to the first air injection passage, the water and the air being mixed with each other in the first air injection passage and injected from the first air injection passage; wherein the second fuel injection passage is enclosed by the first water supply passage and the first air injection passage, and wherein the first water supply passage is disposed around the second fuel injection passage in a direction parallel to the first air injection passage. 
Hayashi teaches a combustor fuel nozzle (Hayashi Fig. 3 above) having a liquid fuel passage 14, and an air injection passage 12b enclosing said liquid fuel passage 14, and a further water supply passage 29 communicating with the air injection passage 12b and configured to supply water to the air injection passage 12b (Hayashi Fig. 3, Para. 0046), the water and the air being mixed with each other in the air injection passage and injected from the air injection passage (Para. 0046, “An atomizing air nozzle 27 is provided on the surrounding of liquid fuel nozzle 14a. Liquid fuel for diffusion combustion is atomized by a jet stream of atomizing air supplied from the atomizing air nozzle 27. The air inlet of the swirler 8 is provided with water injection nozzles 29. Through these nozzles, water is mixed with the diffusion combustion air 12b so as to supply steam 30 into the combustion chamber”); wherein a second fuel injection passage 15b is enclosed by the water supply passage 29 and the air injection passage 12b (Hayashi Fig. 3), and wherein the first water supply passage 29 is disposed around the second fuel injection passage 15b in a direction parallel to the first air injection passage 12b (Hayashi Fig. 3 above, the water supply passage runs parallel with the air injection passage until the outlet of the water supply passage, where the water is mixed with the air 12b at an outlet swirler 8 of the air injection passage, and encloses/surrounds the second fuel passage). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated a water supply passage communicating with the air injection passage, as taught by Hayashi, into the gas turbine combustor of Shershnyov 2017, “so that heating density of fuel can be efficiently lowered and NOx can be reduced” (Hayashi Para. 0050).  Hayashi teaches that mixing of water or steam with the air in a liquid fuel nozzle results in “effectively reducing NOx” emissions (Hayashi Para. 0037), and one of ordinary skill in the art would have been motivated to incorporate a water supply passage proximate the air injection passage in a fuel nozzle, in order to provide a water supply nozzle that can inject water into the air passing through the nozzle to mix the water and the air prior to injection into the combustion chamber, to effect the reduced NOx emissions. Water injection and mixing with combustion air in a fuel premix nozzle is also a well-known technique in the art (see for additional examples Vandervort US 2001/0004827; US 6397602; US 6598383; Lovett US 5,408,830; or Büchi US 6,378,787, which were previously cited in the 07/16/2020 Office Action).  Incorporating such a water supply passage for the air injection passage in a manner similar as depicted in Hayashi Fig. 3 (or in some other manner known in the art), the water supply passage and air injection passage .   

Response to Arguments
Applicant’s arguments with respect to independent claims 1 & 18 have been considered but are not persuasive, and are moot in view of the new grounds of rejection that was necessitated by Applicant’s amendment.  However, to the extent possible, Applicant’s arguments have been addressed below and in the body of the rejections, at the appropriate locations. 
Regarding arguments towards claims 1 & 18 in the Remarks filed 09/19/2020, applicant asserts “Hayashi still fails to teach or suggest that the second fuel injection passage is enclosed by the first water supply passage and the first air injection passage, where the first water supply passage is disposed around the second fuel injection passage in a direction parallel to the first air injection passage, as recited in the amended claims 1 and 20” (Remarks Pg. 13).  However, the examiner respectfully disagrees.  As shown in Hayashi Fig. 3 above (which the applicant also cited in their argument), the second fuel injection passage 15b is clearly surrounded by the water supply passage, hence being “enclosed” by the first water supply passage.  The first water supply passage, first air injection passage, and second fuel injection passage are formed concentrically, and are parallel to each other for at least some portion of their axial length, and hence “the first water supply passage is disposed around the second fuel injection passage in a direction parallel to the first air injection passage”.  The water injection nozzles 29 depicted are fed by the first water supply passage that is disposed between the first air injection passage and second 
Therefore, the arguments are unpersuasive.  

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Parsania US 2013/0186094 teaches a fuel nozzle having multiple fuel injection passages and a water supply passage extending parallel with each other.
Boardman US 2012/0291447, US 9,371,898 teaches a fuel nozzle with first and second liquid fuel passages.
Shershnyov US 10,794,589 is the respective patent of Shershnyov US 2017/0176000.


Contact Information
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ALAIN CHAU/Primary Examiner, Art Unit 3741